March 1, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Funds, Inc. -Dreyfus Mid-Cap Growth Fund File No. 811-1018 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the annual period ended December 31, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6832. Very truly yours, /s/ Jennifer Huancayo Jennifer Huancayo, Legal Assistant JH/ Enclosures
